ORDER
PER CURIAM:
Darrell L. Perry appeals his convictions following a jury trial of two counts of felony possession of a controlled substance in violation of section 195.202.1 Perry argues that the trial court erred in overruling his motion for judgment of acquittal, in finding him guilty, and imposing judgment and sentence for possession of a controlled substance for the methamphetamine found in the pill bottle from the center console of the car in which he was a passenger and the methamphetamine from the glass pipe found in the bandana he pulled from his pocket. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).

. All statutory references herein are to RSMO 2000, supplemented by amendments through the current date, unless otherwise noted.